                     Case 1:21-cv-01746-JGK Document 42
                                                     39 Filed 08/16/21
                                                              08/13/21 Page 1 of 2

                              KASOWITZ BENSON TORRES                                 LLP
                                                  1633 BROADWAY                                    ATLANTA
                                                                                                  HOUSTON
                                            NEW YORK, NEW YORK 10019                            LOS ANGELES
     GAVIN D. SCHRYVER                                                                              MIAMI
                                                   (212) 506-1700
DIRECT DIAL: (212) 506-1891                                                                        NEWARK
DIRECT FAX: (212) 835-5291                      FAX: (212) 506-1800                            SAN FRANCISCO
 GSCHRYVER@KASOWITZ.COM                                                                        SILICON VALLEY
                                                                                               WASHINGTON DC




                                                                        August 13, 2021

         By ECF                                  Application granted. SO ORDERED.

         The Honorable John G. Koeltl            New York, NY                 /s/ John G. Koeltl
         Daniel Patrick Moynihan                 August 16, 2021              John G. Koeltl, U.S.D.J.
         United States Courthouse
         500 Pearl St.
         New York, New York 10007-1312

                  Re: Roche Cyrulnik Freedman LLP v. Cyrulnik, Case No. 1:21-cv-01746 (JGK)

         Dear Judge Koeltl:

                 Pursuant to Rule 6.A.2 of Your Honor’s Individual Practices, I write on behalf of
         Defendant Jason Cyrulnik to request permission to file under temporary seal certain documents
         in support of Defendant’s motion to dismiss the amended complaint, which is being filed
         concurrently herewith.1 Defendant intends to reference certain documents and information
         Plaintiff contends are confidential and warrant sealing. Although Defendant does not believe the
         materials warrant sealing, we make this request in the interest of again affording Plaintiff the
         opportunity to file a motion for longer-term sealing, to which motion Defendant will respond in
         due course. In accordance with Rule 6.A.2 of your Honor’s Individual Practices, we have
         notified Plaintiff of its obligation to file a letter within three days explaining the need to seal the
         materials.

                  We thank the Court for its consideration of this request.

                                                                Respectfully,



                                                                Gavin D. Schryver



         1
           This request for temporary sealing is substantially similar to Defendant’s prior request made
         by letter motion, dated June 11, 2021 and granted on June 15, 2021, in connection with
         Defendant’s motion to dismiss the original complaint. (ECF Nos. 22, 27.)
         Case 1:21-cv-01746-JGK Document 42
                                         39 Filed 08/16/21
                                                  08/13/21 Page 2 of 2

KASOWITZ BENSON TORRES                    LLP
Hon. John G. Koeltl
August 13, 2021
Page 2


cc:    Counsel of Record (via ECF)
